AGREEMENT AND PLAN OF STOCK EXCHANGE
 
This Agreement and Plan of Stock Exchange ("Agreement"), is made and entered
into this 31st day of March 2010, by and among FOUR STAR HOLDINGS, INC., a
Florida Corporation ("FOUR STAR HOLDINGS"), and FOUR STAR REALTY, LLC, an
Alabama Limited Liability Company ("FOUR STAR REALTY”). FOUR STAR HOLDINGS, and
FOUR STAR REALTY are hereinafter sometimes collectively referred to as the
"Parties."
 
RECITALS:
 
A.           FOUR STAR HOLDINGS desires to acquire all of the issued and
outstanding member interests of FOUR STAR REALTY, through a Stock Exchange with
and into FOUR STAR HOLDINGS (the "Stock Exchange"), with FOUR STAR HOLDINGS as
the surviving corporation of the Stock Exchange.
 
B.           It is the intention of the parties hereto that: (i) the Stock
Exchange shall qualify as a tax free reorganization under Section 338 of the
Internal Revenue Code of 1986, as amended, and related sections thereunder; and
the parties intend this Agreement to qualify as a "plan of reorganization"
within the meaning of Treasury Regulation Sections 1.368-2(g) and 1.368-3(a),
and (ii) the Stock Exchange shall qualify as a transaction in securities exempt
from registration or qualification under the Securities Act of 1933, as amended,
and under the applicable securities laws of each state or jurisdiction where the
FOUR STAR HOLDINGS Security Holders reside.
 
C.           The board of directors of each of FOUR STAR HOLDINGS, and FOUR STAR
REALTY and the FOUR STAR HOLDINGS Security Holders each deem it to be in the
best interests of FOUR STAR HOLDINGS and FOUR STAR REALTY and their respective
shareholders and members to consummate the Stock Exchange, as a result of which
FOUR STAR HOLDINGS shall acquire all of the issued and outstanding membership
interests of FOUR STAR REALTY.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:
 
CERTAIN DEFINITIONS
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
"Applicable Law" means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Stock Exchange and/or the Parties.”
 
"Articles of Stock Exchange" shall mean the certificate of Stock Exchange of
FOUR STAR REALTY with and into FOUR STAR HOLDINGS.”
 
"Business Day" shall mean any day, excluding Saturday or Sunday or any other day
on which national banks located in Alabama and Florida shall be closed for
business.”
 
"dollar" and "$" means lawful money of the United States of America.”
 
 
Page 1 of 19

--------------------------------------------------------------------------------


 
"FOUR STAR HOLDINGS Common Stock" shall mean the shares of common stock of FOUR
STAR HOLDINGS, no par value per share.”

 
                     "FOUR STAR HOLDINGS Fully-Diluted Common Stock" means, as
at the time in question, the maximum number shares of FOUR STAR HOLDINGS Common
Stock that are issued and outstanding, after giving effect to: (a) the issuance
of all of the Stock Exchange Shares; and (b) the issuance of any other shares of
FOUR STAR HOLDINGS Common Stock that are issuable upon conversion of any FOUR
STAR HOLDINGS notes or shares of FOUR STAR HOLDINGS Preferred Stock, or upon the
exercise of options, warrants or other rights to purchase shares of FOUR STAR
HOLDINGS capital stock, but only to the extent that such securities are (i)
outstanding as at the Effective Time of the Stock Exchange, or (ii) issued
subsequent to the Effective Time of the Stock Exchange.”
 
"Effective Time" shall mean the date upon which the Stock Exchange of FOUR STAR
HOLDINGS into FOUR STAR REALTY shall be consummated pursuant to the filing of
the Articles of Stock Exchange with the Secretary of State of Florida.”
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.”
 
"GAAP" means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter.”
 
"Knowledge" means the knowledge after reasonable inquiry.”
 
"Lien" means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.”
 
"Material Adverse Effect" with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a consolidated whole.”
 
"Stock Exchange Shares" shall mean that number of shares of FOUR STAR HOLDINGS
Common Stock or Preferred Stock to be issued to the FOUR STAR REALTY Membership
Holders on the Closing Date and at the Effective Time of the Stock Exchange.”
 
"Person" means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.”
 
"FOUR STAR REALTY Membership Interests" shall mean the Membership Interests of
FOUR STAR REALTY.”
 
 
Page 2 of 19

--------------------------------------------------------------------------------


 
"FOUR STAR REALTY Managing Member" shall mean the Managing Member of FOUR STAR
REALTY.”
 
"FOUR STAR REALTY Membership Interests" means, as at the date in question, all
of the issued and outstanding Member Interests of FOUR STAR REALTY.”
 
"FOUR STAR REALTY Membership Holders" means the collective reference to all of
the record holders of the FOUR STAR REALTY Membership Interests at the Effective
Time of the Stock Exchange, including the FOUR STAR REALTY Managing Members.”
 
"Stock Subscription Agreement" means that certain agreement by and between FOUR
STAR HOLDINGS and the FOUR STAR REALTY Membership Holders providing for the
acquisition by the FOUR STAR HOLDINGS Security Holders of the FOUR STAR REALTY
Membership Interests.”
 
"Surviving Entity" shall mean FOUR STAR HOLDINGS as the surviving entity in the
Stock Exchange as provided in Section 1.1.”
 
"Tax" (and, with correlative meaning, "Taxes" and "Taxable") means:
 
(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and
 
(ii) any responsibility for the payment of any amounts of the type described in
clause (i)  above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and
 
(iii) any responsibility for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.”
 
"Tax Return" means any return, declaration,· form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.”
 
THE STOCK EXCHANGE
 
SECTION 1. THE STOCK EXCHANGE: EFFECTIVE TIME.
 
1.1 The Stock Exchange. At the Effective Time and subject to and upon the terms
and conditions of
 
 
Page 3 of 19

--------------------------------------------------------------------------------


 
this Agreement, FOUR STAR REALTY shall merge with and into FOUR STAR HOLDINGS,
the separate corporate existence of FOUR STAR REALTY shall cease and FOUR STAR
HOLDINGS shall continue as the Surviving Entity, with FOUR STAR REALTY as a
fully owned subsidiary of FOUR STAR HOLDINGS. The Effective Time of the Stock
Exchange shall occur upon the filing of the Articles of Stock Exchange executed
in accordance with the applicable provisions of the Corporate Law and  the
Secretary of State of Florida, or at such later time as may be agreed to by FOUR
STAR HOLDINGS and FOUR STAR REALTY and specified in the Certificate of Stock
Exchange subject to the satisfaction or waiver of each of the conditions set
forth in Section 4. The date on which the Effective Time occurs is referred to
as the "Effective Date." Provided that this Agreement has not been terminated,
the Parties will cause the Articles of Stock Exchange to be filed on the Closing
Date, as hereafter defined in Section 1.3.
 
(a)           Upon the terms and subject to the conditions set forth in this
Agreement, at the Effective Time, all FOUR STAR REALTY Membership Interests
shall be converted into the right to receive the Stock Exchange Shares existing
and to be issued by FOUR STAR HOLDINGS.
 
(b)           Exchange Agent. , Joseph L. Pittera, Esq. shall act as the
exchange agent
(the "Exchange Agent") for the purpose of exchanging FOUR STAR REALTY Membership
Interests for the Stock Exchange Shares. At or within thirty (30) days after the
Effective Date, FOUR STAR HOLDINGS shall deliver to the Exchange Agent
certificates evidencing the Stock Exchange Shares. The Stock Exchange Shares
issued at the Effective Time of the Stock Exchange shall be registered in the
names of the FOUR STAR REALTY Membership Holders.
 
1.2           Conversion of Securities.
 
(a)           Conversion of FOUR STAR REALTY Membership Interests. At the
Effective Time, by virtue of the Stock Exchange and without any action on the
part of FOUR STAR HOLDINGS, FOUR STAR REALTY or the holders of any of their
respective securities:


(i)  Each one of the Membership Interests of FOUR STAR REALTY issued and
outstanding immediately prior to the Effective Time shall be converted into a
total of 38,000 common shares of FOUR STAR HOLDINGS to be distributed among the
FOUR STAR REALTY Membership Holders according to the list attached hereto as
Exhibit “A.”
 
(ii)  All FOUR STAR REALTY Membership Interests shall no longer be outstanding
and shall automatically be canceled and retired and shall cease to exist, and
each holder of a certificate representing any such FOUR STAR REALTY Membership
Interests shall cease to have any rights with respect thereto, except the right
to receive the Stock Exchange Shares to be issued pursuant to this Section
1.2(a) (fractional shares may be issued rounded to the hundredth decimal point)
upon the surrender of such certificate in accordance with Section 1.8, without
interest.
 
(iii)   Each FOUR STAR REALTY Membership Interest that immediately prior to the
Effective Time is held by FOUR STAR REALTY as a treasury share shall be
cancelled and retired without payment of any consideration therefore and without
any conversion thereof into a right to receive the Stock Exchange Shares.
 
1.3           Closing.
 
The closing of the Stock Exchange (the "Closing") will take place at the offices
of Joseph L. Pittera Esq., counsel to FOUR STAR REALTY, at their office in
Torrance, California, within one (1) Business Day following the satisfaction or
waiver of the conditions precedent set forth in Section 4 or at such other date
as FOUR STAR HOLDINGS, and FOUR STAR REALTY shall agree (the "Closing Date"),
but in no event shall the Closing Date occur later than March 31, 2010.
 
 
Page 4 of 19

--------------------------------------------------------------------------------


 
1.4           Effect Of The Stock Exchange.
 
                At the Effective Time, all the properties, rights, privileges,
powers and franchises of FOUR STAR REALTY shall vest in FOUR STAR HOLDINGS, and
all debts, liabilities and duties of FOUR STAR REALTY shall become the debts,
liabilities and duties of FOUR STAR HOLDINGS.
 
1.5           Certificate Of Incorporation and Bylaws; Directors And Officers.
Prior to the Effective Time of the Stock Exchange:


(a)           The Certificate of Incorporation of FOUR STAR HOLDINGS are made a
part hereof shall be the Certificate of Incorporation of FOUR STAR HOLDINGS
following the Stock Exchange. The Bylaws of FOUR STAR HOLDINGS are made a part
hereof shall be the Bylaws of FOUR STAR HOLDINGS following the Stock Exchange.


(b)           The initial board of directors of FOUR STAR REALTY subsequent to
the Stock Exchange shall consist of Bobby R. Smith, Jr. and Fran Mize. The
officers of FOUR STAR HOLDINGS prior to the Stock Exchange shall be the current
officers of FOUR STAR HOLDINGS.
 
1.6           Further Actions.
 
(a)           After closing and upon issuance of FOUR STAR HOLDINGS Common Stock
to Security Holders FOUR STAR REALTY shall transfer its outstanding member
interests to FOUR STAR HOLDINGS.
 
(b)           If, at any time after the Effective Time, FOUR STAR HOLDINGS
considers or is
advised that any deeds, bills of sale, assignments, assurances or any other
actions or things are necessary or desirable to vest, perfect or confirm (of
record or otherwise) in FOUR STAR HOLDINGS its right, title or interest in, to
or under any of the rights, properties, or assets of FOUR STAR REALTY, or
otherwise to carry out the intent and purposes of this Agreement, the officers
and directors of FOUR STAR HOLDINGS will be authorized to execute and deliver,
in the name and on behalf of each of FOUR STAR REALTY and FOUR STAR HOLDINGS,
all such deeds, bills of sale, assignments and assurances and to take and do, in
the name and on behalf of each of FOUR STAR REALTY and FOUR STAR HOLDINGS, all
such other actions and things as the Board of Directors of FOUR STAR HOLDINGS
may determine to be necessary or desirable to vest, perfect or confirm any and
all right, title and interest in, to and under such rights, properties or assets
in FOUR STAR HOLDINGS or otherwise to carry out the intent and purposes of this
Agreement.
 
1.7           Restrictions On Resale
 
( a)           The Stock Exchange Shares. The Stock Exchange Shares will not be
registered under the Securities Act, or the securities laws of any state, and
cannot be transferred, hypothecated, sold or otherwise disposed of until: (i) a
registration statement with respect to such securities is declared effective
under the Securities Act, or (ii) FOUR STAR HOLDINGS receives an opinion of
counsel for the stockholder, reasonably satisfactory to counsel for FOUR STAR
HOLDINGS, that an exemption from the registration requirements of the Securities
Act is available.
 
Page 5 of 19

--------------------------------------------------------------------------------


 
 
The certificates representing the Stock Exchange Shares to be issued on the
Effective Date pursuant to this Agreement shall contain a legend substantially
as follows:
 
"THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT."
 
1.8           Exchange of Certificates.
 
(a)           After the Effective Time and pursuant to a customary letter of
transmittal or other
 
instructional form provided by the Exchange Agent to the FOUR STAR REALTY Member
Holders, the FOUR STAR REALTY Member Holders shall be required to surrender all
their FOUR STAR REALTY Membership Interests to the Exchange Agent, and the FOUR
STAR REALTY Member Holders shall be entitled upon such surrender to receive in
exchange therefor certificates representing the number of Stock Exchange Shares
into which the FOUR STAR REALTY Membership Interests theretofore represented by
the stock transfer forms so surrendered shall have been exchanged pursuant to
this Agreement. Until so surrendered, each outstanding certificate, which, prior
to the Effective Time, represented FOUR STAR REALTY Membership Interests, shall
be deemed for all corporate purpose, subject to the further provisions of this
Article I, to evidence the ownership of the number of whole Stock Exchange
Shares for which such FOUR STAR REALTY Membership Interests have been so
exchanged. No dividend payable to holders of Stock Exchange Shares of record as
of any Date subsequent to the Effective Time shall be paid to the owner of any
certificate which, prior to the Effective Time, represented FOUR STAR REALTY
Membership Interests, until such certificate or certificates representing all
the relevant FOUR STAR REALTY Membership Interests, together with a stock
transfer form, are surrendered as provided in this Article I or pursuant to
letters of transmittal or other instructions with respect to lost certificates
provided by the Exchange Agent.
 
(b)           All Stock Exchange Shares for which the FOUR STAR REALTY Member
Interests shall have been exchanged pursuant to this Article I shall be deemed
to have been issued in full satisfaction of all rights pertaining to the FOUR
STAR REALTY Member Interests.
 
(c)           On the Effective Date, the stock transfer book of FOUR STAR REALTY
shall be deemed to be closed and no transfer of FOUR STAR REALTY Membership
Interests shall thereafter be recorded thereon.


SECTION 2. REPRESENTATIONS AND WARRANTIES OF FOUR STAR REALTY


FOUR STAR REALTY hereby represents and warrants as follows:
 
Page 6 of 19

--------------------------------------------------------------------------------




2.1 Organization and Good Standing: Ownership of Shares. FOUR STAR REALTY is a
limited liability corporation duly organized and validly existing under the laws
of the State of Alabama. There are no outstanding subscriptions, rights,
options, warrants or other agreements obligating FOUR STAR REALTY to issue, sell
or transfer any Membership Interests of FOUR STAR REALTY other than those
represented in Schedule A.


2.2 Corporate Authority. FOUR STAR REALTY has the corporate power to enter into
this Agreement and to perform its respective obligations hereunder. The
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby have been duly authorized by the Board of Directors of FOUR
STAR REALTY. The execution and performance of this Agreement will not constitute
a material breach of any agreement, indenture, mortgage, license or other
instrument or document to which FOUR STAR REALTY is a party and will not violate
any judgment, decree, order, writ, rule, statute, or regulation applicable to
FOUR STAR REALTY or its properties. The execution and performance of this
Agreement will not violate or conflict with any provision of the respective
Articles of Incorporation or bylaws of FOUR STAR REALTY.


2.3 Ownership of Shares. The FOUR STAR REALTY Member Holders are the owners of
record and beneficially of all of the issued and outstanding Membership
Interests of FOUR STAR REALTY Member Interests, which FOUR STAR REALTY
Membership Interests, to the best of FOUR STAR REALTY's knowledge, are owned
free and clear of all rights, claims, liens and encumbrances, and have not been
sold, pledged, assigned or otherwise transferred except pursuant to this
Agreement.


2.4 Financial Statements, Books and Records.  Will consist of the unaudited
financial Statements (balance sheet, income Statement, notes) of FOUR STAR
REALTY as of the Closing Date (the "Financial Statements"). The Financial
Statements fairly represent the financial position of FOUR STAR REALTY as at
such Dates and the results of their operations for the periods then ended. The
books of account and other financial records of FOUR STAR REALTY are in all
respects complete and correct in all material respects and are maintained in
accordance with good business and accountings practices, and are capable of
being audited.


2.5           Access to Records. The corporate financial records, minute books
and other documents and records of FOUR STAR REALTY have been made available to
FOUR STAR HOLDINGS prior to the Closing hereof.


2.6           No Material Adverse Changes. Between the execution and Closing of
this Agreement, there shall not have been:


(a)           any material adverse change in the financial position of FOUR STAR
REALTY except changes arising in the ordinary course of business, which changes
will in no event materially and adversely affect the financial position of FOUR
STAR REALTY;


(b)           any damage, destruction or loss materially affecting the assets,
prospective business, operations or condition (financial or otherwise) of FOUR
STAR REALTY whether or not covered by insurance;
 
(c)           any declaration, setting aside or payment of any dividend or
distribution with respect to any redemption or repurchase of FOUR STAR REALTY
capital stock;
 
Page 7 of 19

--------------------------------------------------------------------------------


 
(d)           any sale of an asset (other than in the ordinary course of
business) or any mortgage or pledge by FOUR STAR REALTY of any properties or
assets, other than as set forth in Sections 2.13 or 2.14 below; or
 
(e)           adoption of any pension, profit sharing, retirement, stock bonus,
stock option or similar plan or arrangement.
 
2.7      Taxes.  FOUR STAR REALTY as of the Closing Date, has filed all material
tax, governmental and/or related forms and reports (or extensions thereof) due
or required to be filed and has (or will have) paid or made adequate provisions
for all taxes or assessments which had become due as of the Closing Date and
there are no deficiency notices outstanding.
 
2.8      Compliance with Laws. FOUR STAR REALTY has complied with all federal,
State, county and local laws, ordinances, regulations, inspections, orders,
judgments, injunctions, awards or decrees applicable to it or its business
which, if not complied with, would materially and adversely affect the business
of FOUR STAR REALTY.
 
2.9       No Breach. The execution, delivery and performance of this Agreement
and the
consummation of the transactions contemplated hereby will not:
 
(a) violate any provision of the Articles of Incorporation or Bylaws of FOUR
STAR REALTY;
 
(b) violate, conflict with or result in the breach of any of the Terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time, or both
constitute) a default under any contract or other agreement to which FOUR STAR
REALTY is a party or by or to which it or any of its assets or properties may be
bound or subject;
 
(c) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, FOUR
STAR REALTY or upon the properties or business of FOUR STAR REALTY; or
 
(d)           violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein which could have a materially
adverse effect on the business or operations of FOUR STAR REALTY.
 
2.10     Actions and Proceedings. FOUR STAR REALTY is not a party to any
material pending litigation or, to its knowledge, any governmental investigation
or proceeding not reflected in the FOUR STAR REALTY Financial Statements, and to
its best knowledge, no material litigation, claims, assessments or
non-governmental proceedings are threatened against FOUR STAR REALTY.
 
2.11     Agreements. There are no material contract or arrangement to which FOUR
STAR REALTY is a party or by or to which it or its assets, properties or
business are bound or subject, whether written or oral.
 
 
Page 8 of 19

--------------------------------------------------------------------------------


 
2.12    Brokers or Finders. No broker's or finder's fee will be payable by FOUR
STAR REALTY in connection with the transactions contemplated by this Agreement,
nor will any such fee be incurred as a result of any actions by FOUR STAR REALTY
or any of its Shareholders.
 
2.13    Real Estate. FOUR STAR REALTY owns no real property.
 
2.14   Tangible Assets. FOUR STAR REALTY has full title and interest in all
machinery, equipment, furniture, leasehold improvements, fixtures, projects,
owned or leased by FOUR STAR REALTY, any related capitalized items or other
tangible property material to the business of FOUR STAR REALTY (the "Tangible
Assets"). FOUR STAR REALTY holds all rights, title and interest in all the
Tangible Assets owned by it on the Balance Sheet or acquired by it after the
Date on the Balance Sheet free and clear of all liens, pledges, mortgages,
security interests, conditional sales contracts or any other encumbrances. All
of the Tangible Assets are in good operating condition and repair and are usable
in the ordinary course of business of FOUR STAR REALTY and conform to all
applicable laws, ordinances and government orders, rules and regulations
relating to their construction and operation.
 
2.15   Liabilities. FOUR STAR REALTY did not have any direct or indirect
indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility, known or unknown, fixed or unfixed, liquidated or unliquidated,
secured or unsecured, accrued or absolute contingent or otherwise, including,
without limitation, any liability on account of taxes, any governmental charge
or lawsuit (all of the foregoing collectively defined to as "Liabilities"),
which are not fully, fairly and adequately reflected on the Financial Statement
except for specific Liabilities set forth in the Unaudited Financial Statements
and as declared in Schedule A. As of the Date of Closing, FOUR STAR REALTY will
not have any further Liabilities, other than Liabilities fully and adequately
reflected on the Financial Statements and as per Schedule A except for
Liabilities incurred in the ordinary course of business. There is no
circumstance, condition, event or arrangement which may hereafter give rise to
any Liabilities not in the ordinary course of business.
 
2.16   Operations of FOUR STAR REALTY. Between the execution and Closing of this
Agreement, FOUR STAR REALTY shall not have:
 
(a)           incurred any indebtedness or borrowed money;
 
(b)          declared or paid any dividend or declared or made any distribution
of any kind to any shareholder, or made any direct or indirect redemption,
retirement, purchase or other acquisition of any shares in its capital stock;
 
(c)           made any loan or advance to any shareholder, officer, director,
employee, consultant, agent Of other representative or made any other loan or
advance otherwise than in the ordinary course of business;
 
(d)           except in the ordinary course of business, incurred or assumed any
indebtedness or liability (whether or not currently due and payable);
 
(e)           disposed of any assets of FOUR STAR REALTY except in the ordinary
course of business;
 
 
Page 9 of 19

--------------------------------------------------------------------------------


 
(f)            materially increased the annual level of compensation of any
executive employee of FOUR STAR REALTY;
 
(g)           increased, terminated, amended or otherwise modified any plan for
the benefit of employees of FOUR STAR REALTY;
 
(h)           issued any member interests or rights to acquire such equity
securities; or
 
(i)           except in the ordinary course of business, entered into or
modified any contract, agreement or transaction.
 
2.17     Capitalization. The authorized capital stock of FOUR STAR REALTY
consists of ____________ of FOUR STAR REALTY of which (a) _______________ Member
Interests of FOUR STAR REALTY have been issued to Frances Mize, and Bobby R.
Smith, Jr. FOUR STAR REALTY has not granted, issued or agreed to grant, issue or
make any other commitments of any character relating to the issued or unissued
Membership Interests of capital stock of FOUR STAR REALTY, (b) and ___________
Member Interests are issued and outstanding as of March 25, 2010.
 
2.18     Full Disclosure. No representation or warranty by FOUR STAR REALTY in
this Agreement or in any document or schedule to be delivered by them pursuant
hereto, and no written Statement, certificate or instrument furnished or to be
furnished by FOUR STAR REALTY pursuant hereto or in connection with the
negotiation, execution or performance of this Agreement contains or will contain
any untrue Statement of a material fact or omits or will omit to State any fact
necessary to make any Statement herein or therein not materially misleading or
necessary to a complete and correct presentation of all material aspects of the
business of FOUR STAR REALTY.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES OF FOUR STAR HOLDINGS
 
FOUR STAR HOLDINGS hereby represents and warrants as to itself and FOUR STAR
HOLDINGS as follows:
 
3.1 Organization and Good Standing. FOUR STAR HOLDINGS is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida. Each has the corporate power to own its own property and to carry on
its business as now being conducted and is duly qualified to do business in any
jurisdiction where so required except where the failure to so qualify would have
no material negative impact.
 
3.2 Corporate Authority. Each has the corporate power to enter into this
Agreement and to perform their respective obligations hereunder. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of FOUR
STAR HOLDINGS as required by Florida law and the directors and shareholders of
FOUR STAR HOLDINGS as required by Florida law. The execution and performance of
this Agreement will not constitute a material breach of any agreement,
indenture, mortgage, license or other instrument or document to which FOUR STAR
HOLDINGS is a party and will not violate any judgment, decree, order, writ,
rule, statute, or regulation applicable to FOUR STAR HOLDINGS or its properties.
The execution and performance of this Agreement will not violate or conflict
with any provision of the respective Articles of Incorporation or Bylaws of FOUR
STAR HOLDINGS or FOUR STAR HOLDINGS.
 
 
Page 10 of 19

--------------------------------------------------------------------------------


 
3.3           Capitalization: Purchase of FOUR STAR HOLDINGS Shares by FOUR STAR
REALTY Security Holders: Initial Financing and Stock Exchange Shares.
 
(a)           As of the date of this Agreement, FOUR STAR HOLDINGS is authorized
to issue 100,000,000 shares of FOUR STAR HOLDINGS Common Stock, no par value per
share, and 15,000,000 shares of FOUR STAR HOLDINGS Preferred Stock, $.001 par
value per share, of which approximately (i) 22,276,078 shares of FOUR STAR
HOLDINGS Common Stock and (ii) no shares of FOUR STAR HOLDINGS Preferred Stock
are issued and outstanding.
 
(b)           Immediately prior to the Effective Time of the Stock Exchange,
FOUR STAR REALTY shall provide to FOUR STAR HOLDINGS completed and executed
copies of the Investor Questionnaire and the Stock Subscription Agreement.
 
(c)           There are no outstanding warrants, issued stock options, stock
rights or other commitments of any character relating to the issued or unissued
shares of either Common Stock or Preferred Stock of FOUR STAR HOLDINGS, other
than those which are set forth in Section 3.3(e) below.
 
                (d)           At the Closing, the Stock Exchange Shares to be
issued and delivered to the FOUR STAR REALTY Security Holders hereunder will
when so issued and delivered, constitute valid and legally issued shares of FOUR
STAR HOLDINGS Common Stock, fully paid and non-assessable. The Stock Exchange
Shares issuable to such FOUR STAR REALTY Security Holders shall represent
approximately ___% of the FOUR STAR HOLDINGS Fully-Diluted Common Stock as at
the Effective Time of the Stock Exchange.
 
3.4          Compliance with Laws. FOUR STAR HOLDINGS has complied with all
federal, State, county and local laws, ordinances, regulations, inspections,
orders, judgments, injunctions, awards or decrees applicable to it or its
business, which, if not complied with, would materially and adversely affect the
business of FOUR STAR HOLDINGS or the trading market for the FOUR STAR HOLDINGS
Shares and specifically, and FOUR STAR HOLDINGS has complied with provisions for
registration under the Securities Act of 1933 and all applicable blue sky laws
in connection with its public stock offering and there are no outstanding,
pending or threatened stop orders or other actions or investigations relating
thereto.


3.5        Actions and Proceedings. FOUR STAR HOLDINGS is not a party to any
material pending litigation or, to its knowledge, any governmental proceedings
that are threatened against FOUR STAR HOLDINGS, except as set forth on Schedule
3.5 attached hereto and made a part hereof.
 
3.6           Access to Records. The corporate financial records, minute books,
and other documents and records of FOUR STAR HOLDINGS have been made available
to FOUR STAR REALTY prior to the Closing hereof.
 
3.7           No Breach. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not:
 
 
Page 11 of 19

--------------------------------------------------------------------------------


 
(a)           violate any provision of the Articles of Incorporation or Bylaws
of FOUR STAR HOLDINGS;
 
(b)           violate, conflict with or result in the breach of any of the terms
of, result in a material modification of, otherwise give any other contracting
party the right to terminate, or constitute (or with notice or lapse of time or
both constitute) a default under, any contract or other agreement to which FOUR
STAR HOLDINGS is a party or by or to which it or any of its assets or properties
may be bound or subject;
 
(c)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
FOUR STAR HOLDINGS or upon the securities, properties or business to FOUR STAR
HOLDINGS; or
 
(d)           violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein.
 
3.8       Brokers or Finders. No broker's or finder's fee will be payable by
FOUR STAR HOLDINGS in connection with the transactions contemplated by this
Agreement, nor will any such fee be incurred as a result of any actions of FOUR
STAR HOLDINGS.
 
3.9       Authority to Execute and Perform Agreements. FOUR STAR HOLDINGS has
the full legal right and power and all authority and approval required to enter
into, execute and deliver this Agreement and to perform fully its obligations
hereunder. This Agreement has been duly executed and delivered and is the valid
and binding obligation of FOUR STAR HOLDINGS enforceable in accordance with its
Terms, except as may be limited by bankruptcy, moratorium, insolvency or other
similar laws generally affecting the enforcement of creditors' rights. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and the performance by FOUR STAR HOLDINGS of
this Agreement, in accordance with its respective Terms and conditions will not:
 
(a)           require the approval or consent of any governmental or regulatory
body or the approval or consent of any other person;
 
               (b)           conflict with or result in any breach or violation
of any of the Terms and conditions of, or constitute (or with any notice or
lapse of time or both would constitute) a default under, any order, judgment or
decree applicable to FOUR STAR HOLDINGS, or any instrument, contract or other
agreement to which FOUR STAR HOLDINGS is a party or by or to which FOUR STAR
HOLDINGS is bound or subject; or
 
               (c)           result in the creation of any lien or other
encumbrance on the assets or properties of FOUR STAR HOLDINGS.
 
3.10      Full Disclosure. No representation or warranty by FOUR STAR HOLDINGS
in this Agreement or in any document or schedule to be delivered by them
pursuant hereto, and no written Statement, certificate or instrument furnished
or to be furnished by FOUR STAR HOLDINGS pursuant hereto or in connection with
the negotiation, execution or performance of this Agreement contains or will
contain any untrue Statement of a material fact or omits or will omit to State
any fact necessary to make any Statement herein or therein not materially
misleading or necessary to complete and correct presentation of all material
aspects of the business of FOUR STAR HOLDINGS.
 
 
Page 12 of 19

--------------------------------------------------------------------------------


 
SECTION 4. CONDITIONS PRECEDENT
 
4.1       Conditions Precedent to the Obligation of FOUR STAR REALTY. All
obligations of FOUR STAR REALTY and the FOUR STAR REALTY Member Holders under
this Agreement are subject to the fulfillment, prior to or as of the Closing
Date, as indicated below, of each of the following conditions (anyone of which
may be waived at Closing by FOUR STAR REALTY):
 
(a)           The representations and warranties by or on behalf of FOUR STAR
HOLDINGS contained in this Agreement or in any certificate or document delivered
pursuant to the provisions hereof shall be true in all material respects at and
as of Closing Date as though such representations and warranties were made at
and as of such time.
 
(b)           FOUR STAR HOLDINGS shall have performed and complied in all
material respects, with all covenants, agreements, and conditions set forth in,
and shall have executed and delivered all documents required by this Agreement
to be performed or complied with or executed and delivered by them prior to or
at the Closing.
 
(c)           On the Closing Date, an executive officer of FOUR STAR HOLDINGS
shall have delivered to FOUR STAR REALTY a certificate, duly executed by such
Person and certifying, that to the best of such Person's knowledge and belief,
the representations and warranties of FOUR STAR HOLDINGS set forth in this
Agreement are true and correct in all material respects.
 
(d)           On or before the Closing, the Board of Directors and the
shareholders of FOUR STAR HOLDINGS shall have approved, in accordance with
applicable law, the execution, delivery and performance of this Agreement and
the consummation of the transaction contemplated herein and authorized all of
the necessary and proper action to enable FOUR STAR HOLDINGS to comply with the
Terms of the Agreement
 
(e)           The Stock Exchange shall be permitted by applicable law and FOUR
STAR HOLDINGS shall have sufficient shares of FOUR STAR HOLDINGS Common Stock
authorized to complete the Stock Exchange.


(f)           At the Closing, all instruments and documents delivered to FOUR
STAR REALTY and the Shareholders pursuant to provisions hereof shall be
reasonably satisfactory to legal counsel for FOUR STAR REALTY.
 
(g)           The Stock Exchange Shares to be issued to the Shareholders of FOUR
STAR REALTY at Closing will be validly issued, non-assessable and fully paid for
and will be issued in a non-public offering and exempt Stock Exchange
transaction in Compliance with all federal and State securities laws, bearing a
restrictive legend, as is more fully set forth herein.
 
4.2 Conditions Precedent to the Obligations of FOUR STAR HOLDINGS. All
obligations of FOUR STAR HOLDINGS under this Agreement are subject to the
fulfillment, prior to or at Closing, of each of the following conditions (anyone
of which may be waived at Closing by FOUR STAR HOLDINGS):
 
 
Page 13 of 19

--------------------------------------------------------------------------------


 
(a)           The representations and warranties by FOUR STAR REALTY contained
in this Agreement or in any certificate or document delivered pursuant to the
provisions hereof shall be true in all material respects at and as of the
Closing as though such representations and warranties were made at and as of
such time;
 
(b)            FOUR STAR REALTY and the FOUR STAR REALTY Membership Holders
shall have performed and complied with, in all material respects, with all
covenants, agreements, and conditions set forth in, and shall have executed and
delivered all documents required by this Agreement to be performed or complied
or executed and delivered by them prior to or at the Closing;
 
(c)           On the Closing Date, one of the FOUR STAR REALTY Managing Members
shall have delivered to FOUR STAR HOLDINGS a certificate, duly executed by such
Person and certifying, that to the best of such Person's knowledge and belief,
the representations and warranties of FOUR STAR REALTY set forth in this
Agreement are true and correct in all material respects.
 
(d)           The holders of a majority of the issued and outstanding Member
Interests of FOUR STAR REALTY Membership Interests shall have approved, ratified
and confirmed this Agreement, the Stock Exchange and all of the transactions
contemplated hereby, all in accordance with applicable Alabama law.

 
SECTION 5. COVENANTS
 
5.1        Corporate Examinations and Investigations. Prior to the Closing Date,
the parties acknowledge that they have been entitled, through their employees
and representatives, to make such investigation of the assets, properties,
business and operations, books, records and financial condition of the other as
they each may reasonably require. No investigations, by a party hereto shall,
however, diminish or waive any of the representations, warranties, covenants or
agreements of the party under this Agreement.
 
5.2        Further Assurances. The parties shall execute such documents and
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
hereby. Each such party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.
 


5.3       Confidentiality. In the event the transactions contemplated by this
Agreement are not consummated, FOUR STAR HOLDINGS, and FOUR STAR REALTY and the
respective parties Principal Executive Officers agree to keep confidential any
information disclosed to each other in connection therewith for a period of
three (3) years from the Date hereof; provided, however, such obligation shall
not apply to information which:


(i)           at the time of the disclosure was public knowledge;


(ii)           is required to be disclosed publicly pursuant to any applicable
Federal or State securities laws;
 
 
Page 14 of 19

--------------------------------------------------------------------------------



 
(iii)           after the time of disclosure becomes public knowledge (except
due to the action of the receiving party);


(iv)           the receiving party had within its possession at the time of
disclosure; or


(v)           is ordered disclosed by a Court of proper jurisdiction.
 


5.4     Stock Certificates. Within thirty (30) days of the Closing or a time
frame as determined by SEC regulatory requirements for filings etc., the FOUR
STAR HOLDINGS Security Holders shall have delivered the certificates
representing the FOUR STAR HOLDINGS Securities duly endorsed (or with executed
stock powers) so as to make FOUR STAR REALTY the sole owner thereof. Further,
within thirty (30) days of such Closing, FOUR STAR HOLDINGS shall issue to the
FOUR STAR REALTY Membership Holders the Stock Exchange Shares.


5.5    Filing of Certificate of Stock Exchange. The Articles of Stock Exchange
shall have been filed in the office of the Secretary of State for the State of
Florida.


5.6      Board of Directors. A list of the initial board of directors of FOUR
STAR REALTY subsequent to the Stock Exchange shall be provided by FOUR STAR
REALTY prior to the Closing. Such initial members of the board of directors
shall serve until the earlier of their death, resignation or removal or until
the next annual meeting of the stockholders of FOUR STAR REALTY, when their
respective successors are duly appointed and qualified. The officers of FOUR
STAR REALTY subsequent to the Stock Exchange shall be the current officers of
FOUR STAR REALTY.


5.7     Indemnification of Officers and Directors. It is the intention of the
Parties that FOUR STAR HOLDINGS and FOUR STAR REALTY shall indemnify its
officers and directors to the fullest extent permitted by law, as applicable. In
such connection, the Parties agree not to amend the Certificates of
incorporation or Bylaws of either FOUR STAR HOLDINGS or FOUR STAR REALTY if such
amendment shall have the effect of reducing, terminating or otherwise adversely
affecting the indemnification rights and privileges applicable to officers and
directors of each of FOUR STAR HOLDINGS and FOUR STAR REALTY, as the same are in
effect Immediately prior to the Effective Time of the Stock Exchange.
 


SECTION 6. SURVIVAL OF REPRESENTATIONS AND WARRANTIES


            Notwithstanding any right of either party to investigate the affairs
of the other party and its Shareholders, each party has the right to rely fully
upon representations, warranties, covenants and agreements of the other party
and its Shareholders contained in this Agreement or in any document delivered to
one by the other or any of their representatives, in connection with the
transactions contemplated by this Agreement. All such representations,
warranties, covenants and agreements shall survive the execution and delivery
hereof and the closing hereunder for three (3) years following the Closing.


Page 15 of 19

--------------------------------------------------------------------------------




 
SECTION 7. DOCUMENTS AT CLOSING AND THE CLOSING
 
7.1           Documents at Closing At the Closing, the following transactions
shall occur, all of such transactions being deemed to occur simultaneously:
 
(a)           FOUR STAR REALTY will deliver, or will cause to be delivered, to
FOUR STAR HOLDINGS the following:
 
(i) a certificate executed by the Managing Member of FOUR STAR REALTY to the
effect that all representations and warranties made by FOUR STAR REALTY under
this Agreement are true and correct as of the Closing, the same as though
originally given to FOUR STAR HOLDINGS on said Date;
 
(ii)           a certificate from the State of Alabama Dated at or about the
Closing to the effect that FOUR STAR REALTY is validly existing under the laws
of said State;
 
(iii)           Membership Interests representing those Member Interests of FOUR
STAR REALTY to be exchanged for the Stock Exchange Shares.
 
(iv)           all other items, the delivery of which is a condition precedent
to the obligations of FOUR STAR HOLDINGS, as set forth in Section 4.
 
(b)           FOUR STAR HOLDINGS will deliver or cause to be delivered to FOUR
STAR REALTY and the FOUR STAR REALTY Security Holders:
 
(i) a certificate from FOUR STAR HOLDINGS executed by the President or Secretary
of FOUR STAR HOLDINGS, to the effect that all representations and warranties of
FOUR STAR HOLDINGS made under this Agreement are true and correct as of the
Closing, the same as though originally given to FOUR STAR REALTY on said Date;
 
(ii) certified copies of resolutions by FOUR STAR HOLDINGS Board of Directors
authorizing this transaction;
 
(iii)           certificates from the Florida Secretary of State Dated at or
about the Closing Date that FOUR STAR HOLDINGS are in good standing under the
laws of said State; and


(iv)           all other items, the delivery of which is a condition precedent
to the obligations of FOUR STAR REALTY, as set forth in Section 4 hereof.
 
SECTION 8. MISCELLANEOUS
 
8.1            Waivers. The waiver of a breach of this Agreement or the failure
of any party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.
 
8.2           Amendment. This Agreement may be amended or modified only by an
instrument of equal formality signed by the parties or the duly authorized
representatives of the respective parties.
 
 
Page 16 of 19

--------------------------------------------------------------------------------


 
8.3           Assignment. This Agreement is not assignable except by operation
of law.
 
8.4           Notice. Until otherwise specified in writing, the mailing
addresses and fax numbers of the parties of this Agreement shall be as follows:
 
To:    FOUR STAR HOLDINGS:
 
Bobby R. Smith, Jr., Four Star Holdings, Inc., 100 Four Star Lane, Odenville, AL
35120
 
To:     FOUR STAR REALTY AND THE FOUR STAR REALTY PRINCIPAL EXECUTIVE OFFICERS:
 
Fran Mize, Four Star Realty, LLC, 100 Four Star Lane, Odenville, AL 35120
 
Any notice or Statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address which shall have been furnished in
writing to the addressor.
 
8.5       Governing Law. This Agreement shall be construed, and the legal
relations between the parties determined, in accordance with the laws of the
State of Florida, thereby precluding any
choice of law rules which may direct the application of the laws of any other
jurisdiction.
 
8.6        Arbitration. The parties hereby agree that any dispute or cause of
action arising under this Agreement shall be settled by arbitration conducted by
one arbitrator. The arbitrator shall be acceptable to both FOUR STAR REALTY and
FOUR STAR HOLDINGS. If an arbitrator cannot be agreed upon as provided in the
preceding sentence, an arbitrator will be appointed. The arbitrator shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the parties an opportunity, adequate in the
sole judgment of the arbitrator, to discover relevant information from the
opposing parties about the subject matter of the dispute The arbitrator shall
rule upon motions to compel or limit discovery and shall have the authority to
impose sanctions, including attorneys' fees and costs, to the same extent as a
court of competent law or equity, should the arbitrator determine that discovery
was sought without substantial justification or that discovery was refused or
objected to without substantial justification. The decision of the arbitrator
shall be written, shall be in accordance with applicable law and with this
Agreement, and shall be supported by written findings of fact and conclusion of
law which shall set forth the basis for the decision of the arbitrator. Any such
arbitration shall be held exclusively in Florida.
 
8.7        Publicity. No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other party.
 
8.8       Entire Agreement. This Agreement (including the Exhibits and Schedules
to be attached hereto) and the collateral agreements executed in connection with
the consummation of the transactions contemplated herein contain the entire
agreement among the parties with respect to the transactions contemplated
hereby, and supersedes all prior agreements, written or oral, with respect
hereof.
 
 
Page 17 of 19

--------------------------------------------------------------------------------


 
 
8.9           Headings. The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
8.10         Severability of Provisions. The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.
 
8.11         Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.
 
8.12         Binding Effect. This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors,
successors and assigns.


8.13          Press Releases. The parties will mutually agree as to the wording
and timing of any informational releases concerning this transaction prior to
and through Closing.






SIGNATURE PAGE FOLLOWS






Page 18 of 19

--------------------------------------------------------------------------------





 


IN WITNESS WHEREOF, the parties have executed this agreement on the Date first
above written.




FOUR STAR HOLDINGS, INC.






By: /s/ Bobby R. Smith, Jr.                                
    Name: Bobby R. Smith, Jr.
Its:      Chief Executive Officer
Date:   March 31, 2010



FOUR STAR REALTY, LLC






By: /s/  Frances  Mize                                           
Name:  Frances Mize
Its:       Managing Member
Date:   March 31, 2010
 








Page 19 of 19

--------------------------------------------------------------------------------





 
 